Case: 22-60092     Document: 00516493466         Page: 1     Date Filed: 10/03/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        October 3, 2022
                                  No. 22-60092
                                                                         Lyle W. Cayce
                                Summary Calendar                              Clerk


   Gresia Ivet Rodriguez-Cruz; Jensy Anabella Sanchez-
   Rodriguez; Josselin Daniela Pineda-Rodriguez,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A212 986 758
                                   A212 986 759
                                   A212 986 760


   Before Barksdale, Elrod, and Haynes, Circuit Judges.
   Per Curiam:*
          Gresia Ivet Rodriguez-Cruz, a native and citizen of Honduras,
   petitions for review of the Board of Immigration Appeals’ (BIA) dismissing


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-60092        Document: 00516493466       Page: 2    Date Filed: 10/03/2022




                                   No. 22-60092


   her appeal from an order of the Immigration Judge (IJ) denying her
   application for asylum, withholding of removal, and protection under the
   Convention Against Torture (CAT). (Her two minor children seek asylum
   as derivative beneficiaries of Rodriquez.) She asserts the BIA erred because
   she established: past persecution; a well-founded fear of future persecution;
   and a nexus between the harm alleged and a protected ground. (Rodriguez
   does not contest the denial of CAT relief.)
          Rodriguez’ contentions concerning the IJ’s future-persecution
   determination are unexhausted; therefore, our court lacks jurisdiction to
   consider them. E.g., Martinez-Guevara v. Garland, 27 F.4th 353, 359–60 (5th
   Cir. 2022) (explaining petitioner must administratively exhaust claims by
   presenting them to BIA); 8 U.S.C. § 1252(d)(1) (judicial review of orders of
   removal).
          In considering the BIA’s decision (and the IJ’s, to the extent it
   influenced the BIA), legal conclusions are reviewed de novo; factual findings,
   for substantial evidence. E.g., Orellana-Monson v. Holder, 685 F.3d 511, 517–
   18 (5th Cir. 2012). Under the substantial-evidence standard, petitioner must
   demonstrate “the evidence is so compelling that no reasonable factfinder
   could reach a contrary conclusion”. Chen v. Gonzales, 470 F.3d 1131, 1134
   (5th Cir. 2006).
          Rodriguez fails to show the evidence compels a conclusion that she
   showed past persecution. E.g., Eduard v. Ashcroft, 379 F.3d 182, 187 (5th Cir.
   2004) (applying substantial-evidence standard to question whether IJ erred
   by finding no past persecution). Although past persecution does not require
   physical harm, it must amount to extreme conduct. E.g., Gjetani v. Barr, 968
   F.3d 393, 395 (5th Cir. 2020) (noting asylum requires petitioner to
   demonstrate “systematic, sustained pattern of assaults or other acts of
   oppression—not individual or even a handful of assaults or threats”).




                                         2
Case: 22-60092      Document: 00516493466         Page: 3   Date Filed: 10/03/2022




                                   No. 22-60092


   Rodriguez alleged she experienced harassment, threats, and requests for
   sexual favors, but this does not compel a conclusion contrary to the BIA’s.
   Id. at 398–99.
          Because past persecution or a well-founded fear of future persecution
   is an essential element of claims for asylum and withholding, Rodriguez has
   not met the substantial-evidence standard for these claims. E.g., Majd v.
   Gonzales, 446 F.3d 590, 595 (5th Cir. 2006). Accordingly, our court need not
   consider her nexus assertions. E.g., INS v. Bagamasbad, 429 U.S. 24, 25
   (1976) (stating “[a]s a general rule courts and agencies are not required to
   make findings on issues the decision of which is unnecessary to the results
   they reach”).
          DISMISSED in part; DENIED in part.




                                        3